Citation Nr: 1821499	
Decision Date: 04/10/18    Archive Date: 04/19/18

DOCKET NO.  14-14 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for obstructive sleep apnea.

2.  Entitlement to service connection for erectile dysfunction, to include as secondary to exposure to herbicide or as secondary to a service connected disability.  

3.  Entitlement to service connection for a skin rash on the elbows, to include as secondary to exposure to herbicide.

4.  Entitlement to service connection for bilateral lower extremity peripheral neuropathy, to include as secondary to exposure to herbicide.

5.  Entitlement to service connection for bilateral upper extremity peripheral neuropathy, to include as secondary to exposure to herbicide.

6.  Entitlement to an initial evaluation in excess of 50 percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

S. Mountford, Associate Counsel


INTRODUCTION

The Veteran had active military service from March 1967 to June 1970.

This matter comes before the Board of Veterans' Appeals (Board) from the March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The rating decision granted service connection for PTSD, evaluated as 50 percent disabling.  The rating decision denied the remaining service connection claims.   This matter was most recently before the Board in November 2015 and was remanded for further development.

The Veteran appeared at an August 2014 hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the record.  The Board notes that in November 2017, the Veteran's representative stated that the Veteran requests a new Board hearing.  However, as stated above, the Veteran already had a hearing before the undersigned.  As no reasonable explanation has been provided as to why the Veteran needs a new Board hearing, the Board finds that it can move forward and adjudicate the issues above. 

FINDINGS OF FACT

1. The Veteran's sleep apnea is not related to his military service.

2. The Veteran's erectile dysfunction is not related to his military service, to include as secondary to exposure to herbicides, nor as secondary to the Veteran's service connected disabilities.  

3. The Veteran is not currently diagnosed with a skin disability. 

4. The Veteran's bilateral lower extremity peripheral neuropathy is not related to his military service, to include as secondary to exposure to herbicides.

5. The Veteran is not currently diagnosed with bilateral upper extremity peripheral neuropathy. 

6. The Veteran's PTSD is manifested by occupational and social impairment with reduced reliability and productivity.


CONCLUSIONS OF LAW

1. The criteria for service connection for sleep apnea have not been met.  38 U.S.C. §§ 1110, 1131, 1137, 5107 (2012); 38 C.F.R. §§ 3.303, 3.310 (2017). 

2. The criteria for service connection for erectile dysfunction have not been met.  38 U.S.C. §§ 1110, 1131, 1137, 5107 (2012); 38 C.F.R. §§ 3.303, 3.310 (2017). 

3. The criteria for service connection for a skin disability have not been met.  38 U.S.C. §§ 1110, 1131, 1137, 5107 (2012); 38 C.F.R. §§ 3.303, 3.310 (2017). 

4. The criteria for service connection for bilateral lower extremity peripheral neuropathy have not been met.  38 U.S.C. §§ 1110, 1131, 1137, 5107 (2012); 38 C.F.R. §§ 3.303, 3.310 (2017). 

5. The criteria for service connection for bilateral upper extremity peripheral neuropathy have not been met.  38 U.S.C. §§ 1110, 1131, 1137, 5107 (2012); 38 C.F.R. §§ 3.303, 3.310 (2017). 

6. The criteria for a rating in excess of 50 percent for PTSD have not been met.  38 U.S.C.A §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.130 (Diagnostic Code 9411). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.159, 3.326 (2016); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

As for the duty to notify, a VCAA letter was sent to the Veteran in February 2011.  As for the duty to assist, the Veteran's service treatment records and VA medical treatment records have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The Veteran has not identified, and the record does not otherwise indicate, any additional relevant medical records that have not been obtained and associated with his file.  Additionally, VA examinations have been secured in connection with the current claim satisfying VA's duty to assist with respect to obtaining a VA examination.  38 C.F.R. § 3.159(c)(4).

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on his claim at this time.


II. Other Due Process Considerations

As noted in the Introduction, the Veteran was afforded a hearing before the undersigned VLJ in August 2014.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ asked the Veteran specific questions concerning the symptoms of and treatment for his disabilities.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate the claim.  In addition, the Veteran was assisted at the hearing by an accredited representative from DAV.  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran or his representative.  Neither the representative nor the Veteran has suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

III. Compliance with Prior Board Remands

The Board observes that this case was previously remanded by the Board in November 2015.  The purpose of this remand was to obtain outstanding treatment records and schedule the Veteran for examinations.  Upon remand, the Veteran underwent VA examinations for all of his disabilities and his treatment records were obtained.  The Board therefore finds that there was substantial compliance with the prior remand order, as is discussed more fully below, and the Board may continue with its determination.  Stegall v. West, 11 Vet. App. 268 (1998). 

IV. Service Connection Generally

Service connection may be established for a disability due to a disease or injury that was incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

In general, in order to prevail on the issue of service connection, the evidence must show: (1) the existence of a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

V. Legal Criteria for Increased Ratings Generally

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2016).  The Rating Schedule is primarily a guide in the evaluation of disabilities resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 199 (1999).

VA should interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability.  38 C.F.R. § 4.2.  Any reasonable doubt regarding the degree of disability shall be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations apply, the higher of the two should be assigned where the disability picture more nearly approximates the criteria for the next higher rating.  38 C.F.R. § 4.7.  




VI. Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the medical and lay evidence for the issue on appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

Sleep Apnea

The Veteran contends that his sleep apnea is related to his military service.  Specifically, the Veteran contends, and testified to at his Board hearing before the undersigned, that he developed sleep apnea while in service and has had continued symptomatology since his separation from service.  At the Veteran's August 2014 Board hearing, his spouse testified to the fact that upon returning home from Vietnam, the Veteran began snoring very loudly.  Additionally, the Veteran's spouse stated that she would repeatedly check to make sure that the Veteran was breathing in his sleep as she feared that he was not. 

In February 2016, the Veteran underwent a VA sleep apnea examination.  The examiner stated that the Veteran had a sleep study in September 2010 and is currently using a bipap.  The examiner stated that the Veteran does not currently have any findings, signs, or symptoms attributable to sleep apnea and that his sleep apnea does not impact his ability to work.  

The February 2016 examiner opined that it is less likely than not that the Veteran's sleep apnea is related to his military service.  The examiner explained that the Veteran was not diagnosed with sleep apnea until 40 years after separating from the military.  The examiner noted that the Veteran's service treatment records do not contain any references to snoring, gasping, or breathing cessation in sleep.  Regarding any herbicide exposure, the examiner cited medical literature that explains that sleep apnea is an upper respiratory anatomical insufficiency and there is no evidence that it bears any relationship to herbicide exposure. 

In August 2016, the RO requested an addendum opinion requesting the examiner to address the lay statements by the Veteran's wife at the Veteran's Board hearing regarding post-service continuity of symptoms.  Therefore, in September 2016, a VA addendum opinion was provided.  This opinion stated that, after reviewing the August 2014 Board hearing and specifically the Veteran's spouse's statements, the examiner did not change the February 2016 opinion.  The examiner noted that it is necessary to recognize the latency of 40 years from service separation to the diagnosis and that this latency calls into question the onset of apneic episodes.  The examiner also stated that the Veteran's wife failed to specify exactly when the Veteran was snoring (except for generally after the Veteran returned from Vietnam) and when he began demonstrating apnea.  Additionally, the examiner noted that snoring by itself is not sleep apnea and risk factors like advanced age, male gender, and obesity often conspire to cause to sleep apnea. (The examiner noted that the Veteran is 69 years old and is overweight). 

The Board acknowledges the Veteran's contention that he experienced snoring and difficulty sleeping in service and the Veteran's wife's statements that the Veteran began having sleep disturbances after returning from Vietnam.  Although the Veteran's and wife's statements are competent to describe his history of snoring and sleeping difficulties, as the cause of any respiratory dysfunction involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and effect relationship, neither person is competent to render such a complex medical opinion regarding etiology of a sleep apnea disorder.  As such, the question of etiology in this case may not be competently addressed by lay evidence.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).

After reviewing the medical and lay evidence of record, the Board finds that the evidence weighs against a finding that the Veteran's current sleep apnea is related to his military service.  As stated above, although the Veteran and his spouse are competent to discuss the Veteran's sleep disturbances, lay evidence cannot solely used to determine the etiology of the Veteran's sleep apnea.  Therefore, service connection for sleep apnea is not warranted as the medical evidence of record does not provide a causal nexus between the Veteran's current diagnosis and military service.  

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C. § 5107 (b).

Erectile Dysfunction

The Veteran contends that he developed erectile dysfunction after taking 18 medications for his service connected disabilities.  In February 2016, the Veteran underwent a VA male reproductive system conditions examination.  The examiner stated that the Veteran was diagnosed in August 2006 and has unsuccessfully used medication to treat this condition.  The examiner stated that the Veteran's erectile dysfunction does not impact his ability to work.  

Regarding service connection, to include exposure to herbicides, the examiner opined that the Veteran's erectile dysfunction is less likely than not related to the Veteran's military service, to include exposure to herbicides.  The examiner stated that erectile dysfunction is understood to be etiologically a multifactorial disorder, diagnosed from subjective patient reports.  The examiner explained that it is not possible to reach a conclusion about the cause in an individual case to a probability of greater than 50 percent.  Furthermore, the examiner stated that a review of the literature fails to locate a nexus between erectile dysfunction and herbicide exposure.

The February 2016 examiner also discussed whether or not the Veteran's erectile dysfunction was caused or aggravated by the medication taken for the Veteran's service connected medication.  The examiner stated that the Veteran is hypertensive, which is a prominent risk factor for erectile dysfunction.  Specifically, the examiner cited medical literature which states that hypertension is one of the more significant contributing factors to the Veteran's erectile dysfunction than any of his medications or in service exposures, none of which "may reasonably be assessed to more than a 50 percent probability as being causative."  Therefore, the examiner concluded that it is less likely than not that in service exposures, to include herbicides, or medications prescribed for the Veteran's service connected conditions, are the cause of or have aggravated the Veteran's erectile dysfunction. 

Thereby, the Board finds that service connection for erectile dysfunction is not warranted based on the medical evidence of record.  In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C. § 5107 (b).

Skin

The Veteran has stated throughout the record that while in service he developed a rash and blisters on his elbows.  At the Veteran's Board hearing, the Veteran testified that while in service he would develop bumps on his skin and had other skin problems that he would treat with a cream.  The Veteran clarified that he would be treated in the field and not at a hospital due to the nature of his military occupational specialty.  Additionally, the Veteran testified that after separating from the military, his skin would become swollen and he would develop bad rashes and bumps all over his elbow and part of his arm.  The Veteran noted that his skin issues flare up and sometimes are worsened by the weather. 

In February 2016, the Veteran underwent a VA skin diseases examination.  The examiner recounted the Veteran's reports of skin rash on his elbows since 1970.  The examiner performed an in-person examination and stated that the Veteran did not currently have any skin rash or skin condition at the time of examination.  However, the examiner did note that the Veteran has been treated with oral or topical medications in the past 12 months for a skin condition.  The examiner stated that this treatment includes topical corticosteroids on a constant/near-constant basis.  

As no skin rash was present, the examiner did not provide a nexus opinion as none could be given.  

The Board finds that the competent medical evidence of record does not show any diagnosable skin disability for which the Veteran may be service connected.  The Veteran has claimed that he has recurrent skin issues since service.  However, a review of the competent evidence of record shows no diagnosis of any skin disability throughout the claims period or since service.  More so, the Veteran's VA treatment records note a repeated denial of any skin rashes.  Consequently, the Board finds that, without a diagnosed disability, the Veteran's claim for service connection cannot be sustained, and the claim must be denied. 

The Board does note VA treatment records from May and June 2015 detailing two circular red marks on the Veteran's calves.  However, it is noted in the Veteran's treatment records that the VA physician attributed these marks to be the result of a spider bite and not a skin condition. 

The Board acknowledges that the Veteran has continuously asserted that his skin has had rashes and bumps beginning in service.  However, again, the Board finds that while the Veteran may be competent to speak to such physical manifestations, he is not competent to provide a medical diagnosis of a chronic disability, or speak to the etiology of such a condition.  He is not shown to have the required medical training or expertise.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Lay evidence is competent when it does not require the proponent to have specialized education, training, or experience. 38 C.F.R. § 3.159 (a)(2) (2015); Bruce v. West, 11 Vet. App. 405 (1998) (one not a medical expert is nevertheless competent to offer evidence of his symptoms in support of a claim for an increased disability evaluation); Layno v. Brown, 6 Vet. App. 465 (1994).  Here, competent medical evidence has provided no diagnosis of any chronic disability of the Veteran's skin. The VA examiner arrived at an opinion after not only a review of the Veteran's medical history and an in-person examination, but also through consideration of the Veteran's lay statements.  The Board finds that the finding that no diagnosis was warranted at the VA examination is the most probative in determining whether any skin disability is present.  As no diagnosable disability was found by the examiner, the inquiry must end, and the Veteran's claim must be denied. 

Accordingly, the Board finds that the preponderance of the evidence is against a finding that the Veteran has any current skin disability.  Therefore, the claim for service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C. § 5107 (2012); 38 C.F.R. § 3.102 (2015).

Peripheral Neuropathy of the Bilateral Lower and Upper Extremities

The Veteran contends that his toes became numb shortly after returning from Vietnam and that he occasionally drops items held in his right hand.

In February 2016, the Veteran underwent a VA peripheral nerves conditions examination.  The examiner stated that the Veteran was diagnosed with bilateral peripheral neuropathy of the feet in 2008.  The examiner recounted that in April 2008, the Veteran was diagnosed with peripheral neuropathy secondary to alcohol abuse and was given medication.  In October 2010, a history of neuropathy in the hands for 20 years and in the hands for 10 years was noted.  The examiner noted that the Veteran was not diagnosed with neuropathy of the feet until 38 years after his separation from the service.  The examiner stated that the Veteran's spouse reported that occasionally the Veteran's right hand drops things due to numbness.  Additionally, the Veteran stated that his left foot sometimes "flops" when he walks.  

Regarding peripheral neuropathy of the bilateral lower extremities, the examiner opined that there is no data in the available medical evidence to support a different cause of the Veteran's peripheral neuropathy in the bilateral lower extremities, other than the etiological suggestion by the Veteran's podiatrist that it is toxic neuropathy due to alcohol consumption.  The examiner elaborated that there is also no reference in the medical literature regarding any nexus between herbicide exposure and neuropathy of the feet.  Therefore, the examiner opined that it is less likely than not that the Veteran's peripheral neuropathy in the bilateral lower extremities is related to his military service, to include herbicide exposure. 

Regarding neuropathy in the bilateral upper extremities, the examiner stated that there are only subjective claims that the Veteran occasionally drops items held in his right hand.  The examiner stated that there is no objective evidence in the record, and no objective finding on examination, to support a diagnosis of upper extremity peripheral neuropathy.

As discussed above, although the Board finds that while the Veteran may be competent to speak to physical manifestations such as numbness, he is not competent to provide a medical diagnosis of a chronic disability, or speak to the etiology of such a condition.  Consequently, the Board finds that, without a diagnosed disability, the Veteran's claim for service connection for peripheral neuropathy in the bilateral upper extremities cannot be sustained, and the claim must be denied. 

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C. § 5107 (b).

PTSD

The Veteran's PTSD is currently evaluated as 50 percent disabling under diagnostic code 9411.  38 C.F.R. § 4.130 (2017). 

Under this diagnostic code, a 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent rating is warranted when there is total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

In order to be assigned a particular rating, a Veteran need not demonstrate the presence of all, most, or even some, of the symptoms listed as examples in the rating criteria.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  The key element for a rating under the General Formula for Mental Disorders is the degree of social and occupational impairment caused by those symptoms.

At the Veteran's August 2014 Board hearing, the Veteran testified that in March 2014, he was referred to anger management and takes medication specifically for panic attacks.  Additionally, the Veteran and his spouse testified to the fact that the Veteran mostly keeps to himself and tries to stay busy to avoid thinking about his military service and related memories.  The Veteran's spouse expressed that the Veteran sticks to his routine and is adamant about finishing his projects.  However, the Veteran stated that he is better since his last PTSD examination in March 2011 as a result of his medication.  Although, the Veteran did note that he has difficulty concentrating and does not drive due to road rage and irritability.  Finally, the Veteran stated that he has experienced difficulty speaking and easily forgets what he is trying to say. 

In March 2016, the Veteran underwent a VA PTSD examination.  The examiner stated that the Veteran's PTSD results in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation.  The Veteran reported that since his last VA PTSD examination in March 2011, he has a "great" relationship with his wife and children.  The Veteran stated that he tends to the livestock on his property and that he likes being alone.  He stated that he prefers not to be in crowds as it makes him nervous and that he is not a member of any clubs or organizations.   The Veteran reported that he has not worked at a regular job since 2007 when he retired.  However, the Veteran stated that he works on his farm and stays really busy.  At the examination, the Veteran denied a history of suicide attempts.  

The examiner noted February and July 2015 VA treatment records that detailed that the Veteran did not have any mental health complaints.  The examiner also noted that in February 2015, the Veteran's spouse said that the Veteran has mood swings occasionally but for the most part, he is "pretty level."  Additionally, the Veteran's spouse stated that the Veteran's medication seems to help and that she knows when he does not take his medication.

The examiner stated that the Veteran's PTSD is manifested by anxiety, chronic sleep impairment, and difficulty in establishing and maintaining effective work and social relationships.  The examiner stated that the Veteran was neatly dressed and cooperative during the interview.  The Veteran's speech was within normal limits and he maintained sufficient eye contact during the interview.  The examiner noted that the Veteran's thought process was linear, logical, and goal directed and there were no indications of any bizarre behavior.  No auditory or visual hallucinations, delusions, paranoia, obsessions, or compulsions were present.  The veteran's cognition was noted to be alert and he was oriented to person, place, time, and purpose.  Finally, the Veteran's recent and remote memories were considered appropriate. 

The Board finds that a rating in excess of 50 percent is not warranted.  A higher rating of 70 percent is not warranted as the Veteran has not exhibited suicidal ideation, obsessional rituals which interfere with routine activities, near-continuous panic or depression affecting the ability to function independently, impaired impulse control, or neglect of personal hygiene.   The Board recognizes that the Veteran has anxiety, sleep impairment, and difficulty in establishing and maintaining effective work and social relationships.  However, the Veteran's symptoms associated with his PTSD are most appropriately characterized under the 50 percent rating.   Therefore, entitlement to a rating in excess of 50 percent for the Veteran's PTSD is not warranted.


ORDER

Service connection for sleep apnea is denied.

Service connection for erectile dysfunction is denied.

Service connection for a skin rash is denied.

Service connection for peripheral neuropathy in the bilateral lower extremities is denied.

Service connection for peripheral neuropathy in the bilateral upper extremities is denied.

Entitlement to a rating in excess of 50 percent for PTSD is denied.



______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


